DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lance G. Wimmer [71156] on 12/9/2021.
The application has been amended as follows: 

21.	(currently amended)  A light emitting diode (LED) device, comprising:
an LED assembly comprising:
a tower; [[and]]
a base coupled to the tower, wherein the base comprises an inlet configured to receive a fluid into the LED device and an outlet configured to expel the fluid from the LED device; and
a printed circuit board (PCB) coupled to the base, and wherein the PCB comprises:
	a wet side configured to contact the fluid;
	a dry side configured to not contact the fluid; and
a plurality of electrical connections configured to couple to additional PCBs communicatively coupled to a plurality of LEDs; and
an enclosure configured to house the LED assembly, wherein an inner annular passage is formed within the LED assembly, wherein an outer annular passage is formed between the LED assembly and the enclosure, wherein the inner annular passage and the outer annular passage are configured to enable circulation of the fluid along the LED assembly to absorb heat from the LED assembly, wherein the LED assembly is configured to be immersively disposed 

26.	(currently amended)  The LED device of claim 21, wherein the LED assembly comprises a plurality of LED arrays coupled to the [[tower]] the plurality of LEDs.

27.	(currently amended)  The LED device of claim 26, wherein each LED array of the plurality of LED arrays comprises a PCB comprising:
a first side coupled to one or more LEDs of the plurality of LEDs, wherein the one or more LEDs are configured to contact the fluid; and
a second side configured to be disposed apart from the fluid.

35.	(currently amended)  The LED device of claim 21, 

	CANCEL claims 42-58

Allowable Subject Matter
Claims 21-27, 35-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21, recites, inter alia, a LED device comprising an LED assembly with a tower, a base coupled to the tower, an enclosure, and an inlet and outlet to circulate a fluid through a passage inside and outside of the tower, and “a printed circuit board (PCB) coupled to the base, and wherein the PCB comprises: a wet side configured to contact the fluid; a dry side configured a plurality of electrical connections configured to couple to additional PCBs communicatively coupled to a plurality of LEDs”.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
The remaining Claims are allowed due to their dependence on claim 21.

Prior art reference Yang, US 2015/0000877 discloses an LED device (Fig. 30) with a tower (structure 108, Fig. 30) within an enclosure (106, Fig. 30) and a base (101, Fig. 3) and a fluid that circulates inside and outside of the tower (seen in Fig. 30), and the inlet is coupled to the inner annular passage, and the outlet is coupled to the outer passage (seen in Fig. 30).
However, Yang does not disclose ““a printed circuit board (PCB) coupled to the base, and wherein the PCB comprises: a wet side configured to contact the fluid; a dry side configured to not contact the fluid; and a plurality of electrical connections configured to couple to additional PCBs communicatively coupled to a plurality of LEDs”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875